REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In relation to the patentability of claim 18, the examiner of record has been unable to locate prior art that discloses or suggest, inter alia, the steps of:
activating a switching element electrically coupled to the corona electrode to a first state to ignite the ionizable media to form a plasma effluent; and 
activating the switching element to a second state during which the corona electrode is electrically coupled to the generator to maintain the plasma effluent.
In relation to the patentability of claim 25, the examiner of record has been unable to locate prior art that discloses or suggest, inter alia, the steps of:
activating a switching element electrically coupled to the corona electrode to a first state to ignite the ionizable media to form a plasma effluent; and 
activating the switching element to a second state during which the corona electrode is electrically coupled to the generator to maintain the plasma effluent.
Based on the above comments, claims 18-31 are considered allowable over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on 0730-1800 hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783